—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered May 29, 1990, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. While the defendant contends that the prosecution witnesses were not credible, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination is entitled to great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claims of prosecutorial misconduct are *357either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Burrell, 178 AD2d 422).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Copertino, Pizzuto and Hart, JJ., concur.